DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 6-8, 16, 18-20 and 29-41.

Applicants' arguments, filed 02/26/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112 – First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-8, 16, 18-20 and 29-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the 
This is a new matter rejection.

Claims 6, 16 and 39 recite “prevents oxidation.” The claims fail to comply with the written description requirement since such limitation is not disclosed in the specification. At best, the specification discloses in paragraph [0013] inhibiting oxidation. Inhibiting is not the same as preventing. Preventing means to stop from happening, while inhibiting means to hinder. 

Claims 6, 19, 20, 38 and 41 fail to comply with the written description requirement since the chemical structure recites is not disclosed in the specification. It appears that the chemical structures recited are missing bonds.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 

Claim 30 recites the limitation "wherein about 75% of the first polycarbonate structure is conjugated with the therapeutic compound".  There is insufficient antecedent basis for this limitation in the claim. While claim 6, from which claim 30 depends from, recites wherein the polycarbonate structure is functionalized with an anionic boronate ester group that releases a therapeutic compound, claim 6 does not positively recite wherein the first polycarbonate structure comprises a therapeutic compound. This is evidence by the chemical structure shown in claim 6.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 16, 32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre-Chagala et al. (Phenylboronic Acid-Installed Polycarbonates for the pH-Dependent Release of Diol-Containing Molecules, Nov. 20, 2014) in view of Su et al. (Catechol Polymers for pH-Responsive, Targeted Drug Delivery to Cancer Cells, Jul. 13, 2011), Wang et al. (Biodegradable functional polycarbonate micelles for controlled release of amphotericin B, 2016), and Kalepu et al. (Insoluble drug delivery strategies: review of recent advances and business prospects, 2015). 
Aguirre-Chagala et al. disclose the use of a drug-polymer complex based on boronic acid-functionalized polycarbonates (PPBC) as the substrate for the pH-sensitive delivery of a diol-containing drug, capecitabine (CAPE) (abstract). Functional polycarbonates have been studied for their use as drug delivery agents in the form of micelles or nanoparticles (page 1249). Figure 3 (A) shows pH-dependent release of CAPE from NP-3, showing the susceptibility of boronic ester dissociation under biologically relevant acidic conditions. Suspensions of NP-3 showed differences during incubation under neutral and acidic conditions. Particle suspensions appeared to be stable at pH 7.4, whereas incubation at pH 5.5 resulted in a gradual increase of sample turbidity over time. This difference is likely caused by dissociation of the boronic ester and diffusion of CAPE from the core of the particles, increasing core hydrophilicity and possibly destabilizing nanoparticle suspensions (page 1252). Boronic acid-installed polycarbonate complexed with capecitabine has the following structure: 


    PNG
    media_image1.png
    338
    508
    media_image1.png
    Greyscale

	
The pH-sensitive dissociation of boronate esters from PPBCs can be applied in a general manner to other diol- or catechol-containing solutes, demonstrating the utility of these polymers for biomaterials application (page 1249). The average particle diameter may be 25 nm (page 1252). 
Aguirre-Chagala et al. differ from the instant claims insofar as not disclosing wherein the drug is bonded to the PPBC by an acidity-sensitive covalent anionic boronate ester bond. 
However, Su et al. disclose a cell-targeting, pH-sensitive polymeric carrier for delivery of the anticancer drug bortezomib (BTZ) to cancer cells (abstract). Figure 1 shows pH-sensitive polymer-drug conjugates for delivering BTZ selectively into cancer cells. (A) The catechol and the boronic acid structure in BTZ form a stable, covalently-bonded, inactive conjugate at neutral and alkaline pH, but this structure dissociates in acidic environments to release the free active drug. 


    PNG
    media_image2.png
    334
    288
    media_image2.png
    Greyscale

	Substituting equivalents known for the same purpose supports a prima facie case of obviousness. See MPEP 2144.06. Accordingly, it would have been obvious to one of ordinary skill in the art to have the polycarbonate structure of Aguirre-Chagala et al. functionalized with an anionic boronate ester group, such that the drug is covalently bonded to the PPBC through the anionic boronate ester group, since anionic boronate ester groups are effective and suitable alternative boronic esters for providing pH-sensitive drug delivery as taught by Su et al.
	 Aguirre-Chagala et al. and Su et al. do not disclose wherein the boronic acid-functionalized polycarbonates (PPBC) delivers apomorphine. 
However, Wang et al. (2016) disclose wherein Amphotericin B (AmB), a poorly soluble and toxic antifungal drug, was encapsulated into polymeric micelles self-assembled from phenylboronic acid-functionalized polycarbonate/PEG (PEG-PBC) (abstract). Polymeric micelles are promising drug carriers for the delivery of hydrophobic therapeutics (page 2). 

Aguirre-Chagala et al. disclose wherein the functional polycarbonates may be in the form of micelles. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have the boronic acid-functionalized polycarbonate of Aguirre-Chagala complexed with apomorphine since polymeric micelles are promising drug carriers for hydrophobic therapeutics as taught by Wang et al. (2016) and apomorphine is a hydrophobic therapeutic as taught by Kalepu et al.
	In regards to instant claim 16 reciting wherein the anionic boronate ester bond prevents oxidation of the apomorphine, since Su et al. disclose substantially the same anionic boronate ester group as the claimed invention, it would have been obvious to one of ordinary skill in art that the functional polycarbonate of Aguirre-Chagala et al. comprising the anionic boronate ester group of Su et al. prevents oxidation of apomorphine. 

2.	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre-Chagala et al. (Phenylboronic Acid-Installed Polycarbonates for the pH-Dependent Release of Diol-Containing Molecules, Nov. 20, 2014) in view of Su et al. (Catechol Polymers for pH-Responsive, Targeted Drug Delivery to Cancer Cells, Jul. 13, 2011), Wang et al. (Biodegradable functional polycarbonate micelles for controlled release of amphotericin B, 2016), Kalepu et al. (Insoluble drug delivery strategies: review of recent advances and business prospects, 2015), and further in view of Park et al. (Convergent Approach to Boronic Acid Functionalized Polycarbonates: Accessing 
	The teachings of Aguirre-Chagala et al., Su et al., Wang et al. (2016), and Kalepu et al. are discussed above. Aguirre-Chagala et al., Su et al., Wang et al. (2016), and Kalepu et al. do not disclose wherein the boronic acid-functionalized polycarbonates (PPBC) has a second polycarbonate structure functionalized with an amino group.
	However, Park et al. disclose wherein polycarbonates are routinely utilized for diverse medicinal applications and are highly efficacious scaffolds for drug delivery and antimicrobial treatments. In order to provide for robust, dynamic platforms for biomedical applications, Park et al. developed new routes for the incorporation of boronic acids into the polycarbonate backbone (abstract). Figure 3b disclose a mixed charged boronic acid containing polycarbonate (3h) (page 254). 

    PNG
    media_image3.png
    276
    273
    media_image3.png
    Greyscale
.

It would have been prima facie obvious to one of ordinary skill in the art to have formulated the boronic acid-functionalized polycarbonates (PPBC) of Aguirre-Chagala et al. to have a second polycarbonate structure since boronic acid functionalized polycarbonates containing two polycarbonates is an alternative boronic acid functionalized polycarbonate effective for drug delivery as taught by Park et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the second polycarbonate structure bonded to a tertiary amine since a polycarbonate functionalized with a tertiary amine provides the polycarbonate structure with the desirable properties of water solubility and fast degradation as taught by Wang et al. (2010).

3.	Claims 19 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre-Chagala et al. (Phenylboronic Acid-Installed Polycarbonates for the pH-Dependent Release of Diol-Containing Molecules, Nov. 20, 2014) in view of Su et al. (Catechol Polymers for pH-Responsive, Targeted Drug Delivery to Cancer Cells, Jul. 13, 2011), Wang et al. (Biodegradable functional polycarbonate micelles for controlled .
	The teachings of Aguirre-Chagala et al., Su et al., Wang et al. (2016), and Kalepu et al. are discussed above. Aguirre-Chagala et al., Su et al., Wang et al. (2016), and Kalepu et al. do not disclose wherein the amount of the polyethylene glycol structure is greater than or equal to 45 and less than or equal to 454 and wherein the polyethylene glycol structure has a molecular weight of 10,000 daltons. 
	However, Teo et al. disclose diblock copolymers of PEG and polycarbonate containing disulfide bonds and carboxylic acid groups and employed to form pH and redox dual-responsive micelles (page 432). Figure 1 disclose the synthesis of PEG and polycarbonate diblock copolymers containing disulfide bonds and carboxylic acid groups (PEG-SS-COOH): 

    PNG
    media_image4.png
    270
    319
    media_image4.png
    Greyscale

The in vitro release of DOX from DOX-loaded polymer micelles was investigated in a simulated physiological environment of pH 7.4 and endolysosomal pH of 5.0. Generally, an expedited release of DOX was observed at pH 5.0, where ~30%-40% of DOX was 
	It would have been prima facie obvious to one of ordinary skill in the art to have formulated the boronic acid-functionalized polycarbonates (PPBC) of Aguirre-Chagala et al. to have 227 polyethylene groups with a molecular weight of 10K since this is a known and effective amount of polyethylene group and molecular weight of polyethylene group to formulate a functionalized polycarbonate structure that is pH-sensitive as taught by Teo et al. 


4.	Claims 6-8, 20, 29 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aguirre-Chagala et al. (Phenylboronic Acid-Installed Polycarbonates for the pH-Dependent Release of Diol-Containing Molecules, Nov. 20, 2014) in view of Su et al. (Catechol Polymers for pH-Responsive, Targeted Drug Delivery to Cancer Cells, Jul. 13, 2011), Wang et al. (Biodegradable functional polycarbonate micelles for controlled release of amphotericin B, 2016), Kalepu et al. (Insoluble drug delivery strategies: review of recent advances and business prospects, 2015), Teo et al. (pH and redox dual-responsive biodegradable polymeric micelles with high drug loading for effective anticancer drug delivery, Oct. 6, 2016), and further in view of Park et al. (Convergent Approach to Boronic Acid Functionalized Polycarbonates: Accessing new Dynamic Material Platforms, Feb. 27, 2017), Wang et al. (Biocatalytic Fabrication of Fast-Degradable, Water-Soluble Polycarbonate Functionalized with Tertiary Amine .
	The teachings of Aguirre-Chagala et al., Su et al., Wang et al. (2016), Kalepu et al. and Teo et al. are discussed above. Aguirre-Chagala et al., Su et al., Wang et al. (2016), Kalepu et al. and Teo et al. do not disclose wherein the boronic acid-functionalized polycarbonates (PPBC) has a second polycarbonate structure that is covalently bonded to an amino functional group.
	However, Park et al. disclose wherein polycarbonates are routinely utilized for diverse medicinal applications and are highly efficacious scaffolds for drug delivery and antimicrobial treatments. In order to provide for robust, dynamic platforms for biomedical applications, Park et al. developed new routes for the incorporation of boronic acids into the polycarbonate backbone (abstract). Figure 3b disclose a mixed charged boronic acid containing polycarbonate (3h) (page 254). 

    PNG
    media_image3.png
    276
    273
    media_image3.png
    Greyscale
.
Wang et al. (2010) disclose the synthesis of a water-soluble and fast-degradable polycarbonate functionalized with tertiary amine groups in the backbone. Degradable 
It would have been prima facie obvious to one of ordinary skill in the art to have formulated the boronic acid-functionalized polycarbonates (PPBC) of Aguirre-Chagala et al. to have a second polycarbonate structure since boronic acid functionalized polycarbonates containing two polycarbonates is an alternative boronic acid functionalized polycarbonate effective for drug delivery as taught by Park et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have the second polycarbonate structure bonded to a tertiary amine since a polycarbonate functionalized with a tertiary amine provides the polycarbonate structure with the desirable properties of water solubility and fast degradation as taught by Wang et al. (2010).
	The combined teachings of Aguirre-Chagala et al., Su et al., Wang et al. (2016), Kalepu et al., Teo et al., Park et al., and Wang et al. (2010) do not disclose wherein the tertiary amine is 2-(methylphenylamino) ethanol.
However, Sorribes et al. disclose an amine with the structure:


    PNG
    media_image5.png
    67
    119
    media_image5.png
    Greyscale

(Table 3, Entry 19).
prima facie obvious to one of ordinary skill in the art to have functionalized the second polycarbonate structure with 2-(methylphenylamino) ethanol since this is a known tertiary amine as taught by Sorribes et al. 
In regards to instant claim 6 reciting wherein the second polycarbonate is covalently bonded to an amino functional group, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine the type of bond required to formulate a polycarbonate functionalized with a tertiary amine group.  
In regards to instant claims 6, 20, reciting wherein y is an integer greater than or equal to 2 and less than or equal to 50, since the second polycarbonate structure comprises a tertiary amine to provide desirable properties of water solubility and fast degradation, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to determine the amount of second polycarbonate structure based upon the rate of water solubility and fast degradation desired. 
 
Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendments have been made.




Allowable Subject Matter
Claims 33-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claims 6-8, 16, 18-20, 29-32 and 37-41 are rejected.
Claims 33-36 are objected to. 
Claims 21-25 have been withdrawn.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.